Citation Nr: 0411247	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in relevant part, denied service connection for right 
and left knee disabilities, and a back disability.  

In a March 2003 statement, the veteran withdrew his claims for 
service connection for a left shoulder disability and a left elbow 
disability.  Therefore, these issues are not in appellate status 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duties to inform 
and assist have been met.  

2.  The veteran sustained multiple abrasion wounds on his hands, 
arms and abdomen in service; no trauma related to the knees and/or 
back was indicated and no residual chronic disabilities of the 
knees or back were reported at separation.  

3.  Arthritis of the knees and lumbosacral spine was initially 
demonstrated many years after service, and the most probative 
medical evidence of record indicates that the currently diagnosed 
bilateral knee and back disabilities are not related to the 
veteran's military service.  



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2003).  

2.  A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2003).  

3.  A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, the implementing regulations are also effective 
November 9, 2000.  In this case, the veteran's claim is not final 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were 
effective August 29, 2001.  VA has stated that the provisions of 
this rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The rating decision, statement of the case, supplemental statement 
of the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims for 
service connection, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  In particular, 
in a June 2001 letter, the veteran was informed of the enactment 
of the VCAA and was advised to identify any evidence in support of 
his claim that had not been obtained.  He was also advised of the 
evidence he needed to submit to show that he was entitled to 
service connection for his claimed disabilities.  The letter 
further informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  In an October 2001 
letter, the veteran was advised of the evidence that had been 
obtained and associated with his file, and informed that some of 
his private medical records had not been received.  Those reports 
were subsequently received in November 2001.  In a March 2003 
letter, he was informed that he needed to submit a medical opinion 
to substantiate his claims for service connection for back and 
knee disabilities.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the Federal 
Circuit invalidated the 30-day response period contained in 38 
C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  However, 
a year has passed since the initial June 2001 letter was sent to 
the veteran by the RO.  Accordingly, the Board concludes that the 
veteran has been provided statutorily sufficient time and 
opportunity to submit evidence in support of his claims.  Also, it 
must be noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in the 
VCAA do not prevent VA from issuing a decision before expiration 
of that time period.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 38 
U.S.C.A. § 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable agency of original 
jurisdiction.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Here, the veteran's notification letter was sent in June 2001, and 
his claim was initially denied in February 2002.  Hence, there has 
been no Pelegrini violation.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  See also, VAOPGCPREC 01-2004.  
Furthermore, in the April 2004 letter certifying his case to the 
Board, VA again provided him the opportunity to submit any 
additional evidence he had in support of his claims.  He did not 
respond.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate the 
claims that have been addressed in this decision.  His service 
medical records and available private medical records are included 
in the file.  In June 2001, a physician responded that records 
from the 1970's had been destroyed.  VA outpatient records have 
been obtained and he was afforded the necessary VA examination.  
The veteran provided personal testimony at a videoconference 
hearing before a hearing officer at the RO.  He testified that he 
fell from a pole into rocks and a ditch.  At that time, he 
sustained numerous splinters and he went to sick call.  He was 
treated for his injuries and placed on light duty.  After his 
discharge, he sought treatment for his knees and back.  In 1973, 
he received workmen's compensation for his left knee.  However, he 
stated that his employer categorized the injury as such so he 
could get treatment.  There is no indication that there exists any 
evidence which has a bearing on the issue adjudicated here that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of this 
appeal and has not identified any additional pertinent evidence to 
be associated with the record.  Hence, VA's duty to assist the 
veteran in the development of the veteran's claims has been 
satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This burden 
may not be met by lay testimony because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic disability 
which resulted from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  If all the evidence is in relative equipoise, 
the benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that the veteran sustained 
multiple abrasions on his hands, arms, and abdomen when he 
accidentally slid down a pole in March 1969.  No trauma to the 
knees or back was indicated.  The wounds were cleaned and dressed.  
No additional treatment related to the incident was documented.  
In a Report of Medical History completed prior to his separation 
from service, the veteran stated that he did not have back trouble 
of any kind, or a trick or locked knee.  Upon discharge 
examination in January 1970, the his musculoskeletal system was 
reported to be normal and no disabilities related to his knees or 
back were diagnosed.  

The veteran reported that he received treatment related to his 
knees within 15 months of his discharge from service.  However, in 
June 2001, the physician reported that records from that period of 
time had been destroyed.  

Private medical reports from D.R.A., M.D., (Dr. A.), dated from 
July 1993 to November 2000, indicate that the veteran was seen for 
complaints of left knee pain.  In July 1993, he gave a history of 
left knee pain for several years.  Two months prior, he noticed a 
mass in the back of the knee that was causing swelling.  His 
symptoms increased during the week while he was working.  He 
worked applying steel siding on houses and he kneeled and squatted 
all the time.  Clinical evaluation showed mild effusion in the 
left knee.  The ligaments were stable and range of motion was 
normal.  There were osteophytes at the medial joint line.  X-rays 
confirmed early degenerative changes and past excision of both 
menisci.  Physical therapy exercises were recommended.  In 
subsequent clinical notes, it was noted that it was a workman's 
compensation case and the reports were to be sent to his employer.  
In December 1993, he underwent an abrasion chondroplasty of the 
left knee.  Arthroscopic surgery was performed on the knee in 
November 1994.  In August 1995, he underwent a total left knee 
arthroplasty.  

In an April 2003 VA progress report, a VA nurse practitioner 
related that the veteran had sustained a back injury in service 
when he fell from a telephone pole and landed on his feet when he 
was in Vietnam.  X-rays showed mild, generalized hypertrophic 
spurring and mild dextroscoliosis.  She noted that the veteran did 
not have any other back injuries over his lifetime, and she 
concluded that the injury in service resulted in a gradual and 
chronic degeneration of the spine.  

Upon VA examination in May 2003, the veteran reported a history of 
an injury to his back and knees when he slid down a pole in 
Vietnam in March 1969.  Although he received numerous splinters in 
the front of his body, he felt pain in his knees and lower back 
after he landed because he had to land on his feet.  After 
clinical evaluation, the veteran was diagnosed with mild 
degenerative joint disease of the right knee; degenerative joint 
disease of the left knee, status post total knee replacement with 
natural patella, and osteoarthritis of the lumbosacral spine.  The 
examiner reviewed the veteran's claims file, including his service 
medical records, and concluded that it was less than likely that 
the currently diagnosed knee and back problems were related to his 
military service.  He noted that the service medical records did 
not document any significant injury to his knees or back, and upon 
discharge examination, he denied any knee or back problems.  

Although the service medical records confirm that the veteran 
sustained abrasion injuries when he slid down a pole, the reports 
do not document any trauma to the knees or back as a result of the 
incident.  Upon discharge examination, no chronic disabilities of 
the knees and/or back were diagnosed.  Current medical evidence 
associated with the file shows that arthritis of the knees and 
back was not diagnosed until many years after the veteran's 
discharge from service.  Furthermore, in May 2003, a VA examiner 
concluded that the veteran's currently diagnosed bilateral knee 
and back disabilities were not related to his military service.  
This opinion was based on a complete review of the veteran's 
claims file, including the service medical records, and the 
conclusion was supported by the clinical data included in the 
record.  See Bloom, supra.  Therefore, the Board has found this 
opinion to be more probative.  See Winsett, supra.  In contrast, 
the opinion provided by the nurse practitioner in April 2003 was 
based solely on the veteran's reported history of the incident.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical evidence 
based on their status as medical professionals).  

Furthermore, to the extent that the veteran offers his own opinion 
that his currently diagnosed bilateral knee disabilities and back 
disability are related to his military service, including the 
injury he sustained in March 1969, the Board notes that his 
opinion is not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is against 
the veteran's claims.  Therefore, service connection for right and 
left knee disabilities, and a back disability, must be denied.  
See Gilbert, supra.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a back disability is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



